Luke, J.
The still in active operation on the defendant’s land, the finding of fifteen gallons of liquor in a barrel just above it, the evidence that the defendant carried to the still several buckets of water from a near by branch and two “turns of wood,” his flight on the approach of the officers, and his explanation that his boy induced him to go “over there,” all together abundantly sustain his conviction of manufacturing whisky; and this is true although there was evidence of his good character, and evidence that his son owned the still and was present at .the time. The court properly overruled the motion for a new trial based solely upon the usual general grounds. See Lindsay v. Slate, 32 Ga. App. 74 (122 S. E. 649), and cit.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.